Citation Nr: 0528431	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
the service-connected traumatic arthritis of the right 
ankle.  

2.  Entitlement to a rating in excess of 20 percent for 
the service-connected traumatic arthritis of the left 
ankle.  



REPRESENTATION

Appellant represented by:  Nancy L. Foti, Attorney






WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to March 
1972.  

In November 2003, the veteran had a hearing before the 
undersigned Veterans Law Judge at the RO in Manchester, 
New Hampshire.  

In November 2004, the Board of Veterans' Appeals (Board) 
increased the rating for the service-connected traumatic 
arthritis of the right ankle from 20 to 30 percent.  The 
Board denied the claim for an increased rating for the 
service-connected traumatic arthritis of the left ankle.  

The Board also remanded the issue of service connection 
for urethral stricture, claimed as secondary to 
medication taken for service-connected arthritis of the 
ankles.  

In July 2005, pursuant to a Joint Motion by the veteran 
and VA, the United States Court of Appeals for Veterans 
Claims (Court) vacated that portion of the November 2004 
decision which denied a rating in excess of 30 percent 
for the service-connected right ankle disability and a 
rating in excess of 20 percent for the service-connected 
left ankle disability.  

The Court then remanded these matters to the Board for 
compliance with the instructions in the Joint Motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part.  



REMAND

In connection with the Joint Motion, the veteran asserts 
that a rating in excess of 30 percent was warranted for 
the service-connected right ankle disability and that a 
rating in excess of 20 percent was warranted for the 
service-connected left ankle disability.  The Joint 
Motion cited the criteria in 38 C.F.R. §§ 4.40, 4.45, and 
4.59 as a possible basis for such increases.  

The parties also claimed that the Board failed to 
consider and discuss evidence showing that the veteran 
had ankylosis in both ankles.  Furthermore, the parties 
maintained that consideration should be given to a 
separate evaluation for arthritis in each ankle.  

The parties also noted that the service-connected ankle 
disabilities significantly impaired his ability to 
perform his job at the Post Office in Conway, New 
Hampshire.  Indeed, they noted that he ultimately had to 
stop working.  

Therefore, they maintained that the question of the 
assignment of an extraschedular evaluation should have 
been addressed in rating the veteran's ankle 
disabilities.  38 C.F.R. § 3.321(b) (2005).  

Other than a Medical Restrictions Assessment Form 
received by the RO in May 2001, the record is negative 
for any records associated with the veteran's employment 
with the United States Postal Service.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate 
steps in to request that the United 
States Post Office in Conway, New 
Hampshire, provide copies of the 
veteran's employment records, 
including, but not limited to, 
employment applications, medical 
records and the reports of any pre-
employment examinations; attendance 
records; job descriptions; reports of 
job training; reports of duty 
limitations or job changes and the 
reasons for such limitations or 
changes; reports of workman's 
compensation claims or claims for 
other disability benefits; reports of 
vocational rehabilitation or job 
retraining; counseling statements; 
customer/client letters; reports of 
union involvement; and reports 
associated with the veteran's 
termination of employment and, if 
applicable any associated severance 
pay.  Also request that the veteran 
provide any such information in his 
possession.  Failures to respond or 
negative replies to any request must 
be noted in writing and associated 
with the claims folder.  

Efforts to obtain the foregoing 
records must continue until it is 
determined that they do not exist or 
that further attempts to obtain them 
would be futile.  The non-existence 
or unavailability of such records 
must be verified by each Federal 
department or agency from whom they 
are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  When all of the requested actions 
have been completed, the RO should 
undertake any other indicated 
development, such as the scheduling 
of any indicated VA examinations, and 
then readjudicate the issues of 
entitlement to a rating in excess of 
30 percent for traumatic arthritis of 
the right ankle and entitlement to a 
rating in excess of 20 percent for 
traumatic arthritis of the left 
ankle.  Such readjudication must 
include, but is not limited to, 
consideration and discussion of the 
following:

a.  The potential applicability 
of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  

b.  The impact of evidence of 
ankylosis in rating each ankle 
disability.

c.  Separate ratings for 
arthritis in each ankle.  See 
Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  

d.  An extraschedular evaluation 
for each ankle under 38 C.F.R. 
§ 3.321.  

If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2005).  


 
 
 
 

